                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION


MELINDA YORK,                            :

       Plaintiff,                        :

vs.                                      :      CA 19-0778-MU

ANDREW M. SAUL,                          :
Commissioner of Social Security,
                                         :
       Defendant.

                                      JUDGMENT

       In accordance with the memorandum opinion and order entered on this date, it is

hereby ORDERED, ADJUDGED, and DECREED that the decision of the Commissioner

of Social Security denying Plaintiff benefits be reversed and remanded pursuant to

sentence four of 42 U.S.C. § 405(g), see Melkonyan v. Sullivan, 501 U.S. 89, 111 S.Ct.

2157, 115 L.Ed.2d 78 (1991), for further proceedings consistent with this decision. The

remand pursuant to sentence four of § 405(g) makes the Plaintiff a prevailing party for

purposes of the Equal Access to Justice Act, 28 U.S.C. § 2412, Shalala v. Schaefer, 509

U.S. 292, 112 S.Ct. 2625, 125 L.Ed.2d 239 (1993), and terminates this Court’s jurisdiction

over this matter.

       DONE this the 31st day of January, 2020.

                                          s/P. Bradley Murray
                                         UNITED STATES MAGISTRATE JUDGE
